               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                        ABINGDON DIVISION

PATRICIA LOUISE YATES,                         )
                                               )
                 Plaintiff,                    )      Case No. 1:18CV00044
                                               )
v.                                             )      OPINION AND ORDER
                                               )
ANDREW SAUL, COMMISSIONER                      )      By: James P. Jones
OF SOCIAL SECURITY,                            )      United States District Judge
                                               )
                 Defendant.                    )

      Vernon M. Williams, WOLFE WILLIAMS & REYNOLDS, Norton, Virginia, for
Plaintiff; Evelyn Protano, Special Assistant United States Attorney, OFFICE OF THE
GENERAL COUNSEL, SOCIAL SECURITY ADMINISTRATION, Philadelphia, Pennsylvania,
for Defendant.

      In this social security disability case, I accept the report and

recommendations of the magistrate judge.

       Patricia Louise Yates challenges the final decision of the Commissioner of

Social Security (“Commissioner”) denying her claim for disability insurance

benefits under certain provisions of the Social Security Act (“Act”). The action

was referred to United States Magistrate Judge Pamela Meade Sargent to conduct

appropriate proceedings. See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b).

Magistrate Judge Sargent filed her 40-page report on January 31, 2020, in which

she recommended that the court affirm the Commissioner’s decision denying

benefits. On February 6, 2020, the plaintiff filed written objections to the report.
The defendant responded to the objections on February 19, 2020, and the

objections are now ripe for decision.

       I must make a de novo determination of those portions of the report to

which the plaintiff objects. See 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b).

Under the Act, I must uphold the factual findings and final decision of the

Commissioner if they are supported by substantial evidence and were reached

through application of the correct legal standard. See Coffman v. Bowen, 829 F.2d

514, 517 (4th Cir. 1987). “[T]he threshold for such evidentiary sufficiency is not

high.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019). Substantial evidence is

“evidence which a reasoning mind would accept as sufficient to support a

particular conclusion. It consists of more than a mere scintilla of evidence but may

be somewhat less than a preponderance.” Laws v. Celebrezze, 368 F.2d 640, 642

(4th Cir. 1966).    If such evidence exists, my inquiry is terminated and the

Commissioner’s final decision must be affirmed. See id.

      In her objections, the plaintiff contends that the administrative law judge

(“ALJ”) erred by failing to properly consider her mental health impairments. She

also contends that new evidence submitted to the Appeals Council warrants further

evaluation. Finally, she argues that the ALJ erred by failing to properly evaluate

and weigh the opinions of Lynda Warner, LCSW, who treated the plaintiff, and




                                        -2-
Pamela Tessnear, Ph.D., who examined her at her attorney’s request. Pl.’s Objs. 1,

2, 5, ECF No. 18.

      I have reviewed the entire record, including the new evidence submitted to

the Appeals Council.    Based upon my careful consideration of the plaintiff’s

objections, the record, and the arguments of counsel, I agree with the magistrate

judge that substantial evidence supported the ALJ’s findings and that the ALJ’s

decision was in accord with relevant case precedent.           Accordingly, it is

ORDERED as follows:

      1.    Plaintiff’s Objections, ECF No. 18, are DENIED;

      2.    The magistrate judge’s Report and Recommendations, ECF No. 17,

are fully ACCEPTED;

      3.    Plaintiff’s Motion for Summary Judgment, ECF No. 11, is DENIED;

      4.    The Commissioner’s Motion for Summary Judgment, ECF No. 13, is

GRANTED; and

      5.    A separate final judgment will be entered herewith.


                                             ENTER: March 12, 2020

                                             /s/ JAMES P. JONES
                                             United States District Judge




                                       -3-
